         Case 1:19-cv-10023-RGS Document 30 Filed 10/15/20 Page 1 of 7




                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

                     CIVIL ACTION NO. 19-10023-RGS

                              DEBORAH ENOS

                                      v.

                     ANDREW SAUL, COMMISSIONER
                         OF SOCIAL SECUITY

                     MEMORANDUM AND ORDER
                ON PLAINTIFF’S MOTION FOR AN AWARD
                        OF ATTORNEY’S FEES

                              October 15, 2020

STEARNS, D.J.

     Deborah Enos was denied disability (SDDI) benefits by the Social

Security Administration (Agency). On December 12, 2018, Enos entered into

Contingency Fee Agreement with Jackson & MacNichol to prosecute an

appeal of the denial. Enos agreed “to pay a fee equal to twenty five percent

(25%) of the total amount of any past-due benefits awarded to Client, to

include any dependents’ benefits, subject to the approval of said fee by the

court.” 1 Dkt #29-4 (emphasis added). The firm assigned an associate,

Elizabeth Valentine, to represent her.


     1The firm had also represented Enos before the Agency. The
Agreement limited counsel to representing Enos on the appeal and “did not
          Case 1:19-cv-10023-RGS Document 30 Filed 10/15/20 Page 2 of 7



      On January 4, 2019, Valentine entered a notice of appeal on Enos’s

behalf, and on May 29, 2019, filed a motion in the district court seeking to

reverse the Commissioner’s decision. Post-haste, on June 27, 2019, the

Agency moved for a voluntary remand with an assented-to Motion for Entry

of Judgment. The following day, the court allowed the motion and remanded

the case to the Agency.2 On remand, the Agency awarded Enos past due SSDI

benefits in the amount of $140,723.60, finding her disabled as of June 30,

2006. Because of the contingency fee agreement, the Agency withheld 25%

of the award ($35,180.90) and approved $6,000 in attorney’s fees to

Valentine for the firm’s work on Enos’s behalf before the Agency. 3

      The court had previously approved an award of $3,503.02 for

attorneys’ fees under the Equal Access to Justice Act (EAJA), 28 U.S.C. §




contemplate” taking on an appeal of an unfavorable decision to the First
Circuit Court of Appeals.

      2The government’s decision to agree to judgment dispensed with any
need to file the scheduled Reply and Sur-Reply briefs.

      3 Valentine represents that a “letter from the [A]gency submitted
herewith as Exhibit 1 confirms payment of a $6,000 fee pursuant to 42 U.S.C.
§ 406(a).” Pl.’s Mot. for Award of Fees [Dkt # 29] at n.1, 4 (“[t]he [A]gency .
. . approved the maximum contingent fee at the administrative level of
$6,000, pursuant to 42 U.S.C. § 406(a).”).

                                       2
          Case 1:19-cv-10023-RGS Document 30 Filed 10/15/20 Page 3 of 7



2412, for Valentine’s work on Enos’s district court appeal.4 Citing 42 U.S.C.

§ 406(b), Valentine now asks the court to enforce the contingency agreement

and award her $29,759.48 (a little less than 25% of Enos’s SSDI recovery).

According to the fee request, the additional award represents payment for

“[a]ll services necessary to appeal to the United States District Court.” Dkt

#29-4 at 1. 5

                                 DISCUSSION

      “The Social Security Act regulates the fees that attorneys may charge

claimants seeking Title II benefits for representation both before the Social


      4 The EAJA requires that the amount of fees “shall be based upon
prevailing market rates for the kind and quality of the services furnished,
except that . . . attorney fees shall not be awarded in excess of $125 per hour
unless the court determines that an increase in the cost of living or a special
factor . . . justifies a higher fee.” 28 U.S.C. § 2412(d)(2)(A). Valentine
requested compensation for 17.20 hours of attorney time at a rate of $200.35
per hour and .60 hours of paralegal time at a rate of $95 per hour, for a total
of $3,503.02. Dkt 25-1. The $200.35 per hour rate is above the statutory rate
of $125 per hour; however, according to an affidavit submitted by the firm,
this rate was calculated by factoring cost of living adjustments into the
statutory rate. Jackson Aff. at 5-6 (Dkt # 25-2).

      5  Valentine represents that “[f]rom any award which exceeds the
amount previously awarded as EAJA fees of $5,759.48 (awards of $2,702.34
and $3,067.14) in this case, counsel will remit to Ms. Enos the smaller of the
[sic] this award or the total of the two EAJA awards.” Pl.’s Mot. for Award of
Fees at 6. Counsel represents that the firm was awarded $6,000 pursuant to
§ 406(a) for its representation of Enos before the Agency, while this court
awarded the firm $3,503.02 for their representation of Enos on the appeal.
See Dkt #26. The court is unclear about the bases for the cited awards of
$2,702.34 and $3,067.14.
                                        3
       Case 1:19-cv-10023-RGS Document 30 Filed 10/15/20 Page 4 of 7



Security Administration and in federal court. For representation in

administrative proceedings . . . [i]f a fee agreement exists, fees are capped at

the lesser of 25% of past-due benefits or a set dollar amount – currently

$6,000. Culbertson v. Berryhill, 139 S. Ct. 517, 518 (2019), (citing 42 U.S.C.

§ 406(a)(2)(A)). The Agency is required to withhold up to 25% of past-due

benefits for direct payment of any fee. Id., (citing 42 U.S.C. § 406(a)(1)).

      Section § 406(b)(1)(A) of the Act provides, in relevant part, that:

      [w]henever a court renders a judgment favorable to a claimant
      under this subchapter who was represented before the court by
      an attorney, the court may determine and allow as part of its
      judgment a reasonable fee for such representation, not in excess
      of 25 percent of the total of the past-due benefits to which the
      claimant is entitled by reason of such judgment. . . . In case of any
      such judgment, no other fee may be payable or certified for
      payment for such representation except as provided in this
      paragraph.

42 U.S.C. § 406(b)(1)(A). The Supreme Court has held that “Congress . . .

designed § 406(b) to control, not to displace, fee agreements between Social

Security benefits claimants and their counsel.” Gisbrecht v. Barnhart, 535

U.S. 789, 793 (2002). That said, a court presented with a fee request derived

from a contingency agreement must review the request for reasonableness.

Id. at 809. Gisbrecht cautions that the usual lodestar analysis is not the

appropriate place to begin a reasonableness review – “[i]nstead, Gisbrecht

approved ‘looking first to the contingent-fee agreement, then testing it for


                                       4
       Case 1:19-cv-10023-RGS Document 30 Filed 10/15/20 Page 5 of 7



reasonableness.’” Ezekiel v. Astrue, 853 F. Supp. 2d 177, 179 (D. Me. 2012)

(quoting Gisbrecht, 535 U.S. at 808).

      It is clear that Congress and the Court intended to strike a balance

between the SSDI applicant and the lawyer representing her, recognizing on

one hand that the typical applicant is indigent and has little by way of a

bargaining position, while on the other acknowledging that without the

prospect of a contingency bonus, most lawyers would be reluctant to

represent applicants at the parsimonious statutory rate. “Reduction in the

amount that otherwise would be payable pursuant to a contingent fee

agreement between a claimant and attorney is appropriate to the extent that

(i) counsel’s conduct is improper or representation substandard; for

example, an attorney is responsible for a delay that has caused an

accumulation of past-due benefits, or (ii) the benefits are disproportionate

in relation to the amount of time counsel spent on the case (thereby resulting

in a windfall).” Weed v. Colvin, 2016 WL 3919849, at *2 (D. Me. July 15,

2016) (citing Gisbrecht, 535 U.S. at 808). See also Rodriquez v. Bowen, 865

F.2d 739, 747 (6th Cir. 1989) (“Many courts and Congress have discussed the

need to prevent windfalls for lawyers.”).

     There is no suggestion that Valentine’s conduct was improper or that

her representation was substandard. Rather the court looks to the fee


                                        5
       Case 1:19-cv-10023-RGS Document 30 Filed 10/15/20 Page 6 of 7



request for any suggestion of a windfall.     As the travel of the case makes

clear, it was not heavily litigated. Valentine filed a barebones one and one-

half page Complaint and a somewhat more tailored motion to reverse. The

Agency then conceded the appeal before the court could schedule oral

argument. Given the 17.2 attorney hours expended on the case, a simple

mathematical exercise establishes that a contingent fee award of $29,759.48

would yield an hourly billing rate of approximately $1,730, an amount that

almost by definition is a “windfall.”

      In deciding on a reasonable award, I will take guidance from a leading

treatise on Social Security claims practice, see 4 Soc. Sec. Law & Prac. § 49.63

(“In setting a reasonable attorney’s fee, the court attempts to find a balance

between the usual hourly attorney’s fee rate in non-contingent litigation . . .

and counsel[‘s] . . . chance of receiving no compensation at all if the claimant

does not prevail.”). Following this counsel, I believe an appropriate award

should begin with the court’s original award of fees ($3,503.02). This

amount should then be multiplied by three to provide an incentive bonus.

Cf. Culbertson, 139 S. Ct. at 523 (“[T]he amount of past-due benefits that the

agency can withhold for direct payment does not delimit the amount of fees

that can be approved for representation before the agency or the court.”).




                                        6
       Case 1:19-cv-10023-RGS Document 30 Filed 10/15/20 Page 7 of 7



                                     ORDER

     For the foregoing reasons, counsel is awarded an attorneys’ fee for its

work on Ms. Enos’s appeal in the amount of $10,509.06. If the Agency has

already paid counsel $3,503.02, as previously directed by the court, see Dkt

#26 (“Accordingly, the court finds that counsel’s request for an award of

attorney's fees in the amount of $3,503.02 is reasonable. The amount should

be made payable directly to Enos’s attorney of record, Elizabeth Valentine”),

the Agency will pay Ms. Valentine an additional $7,006.04 from the amount

withheld and return the balance to Ms. Enos.

                                   SO ORDERED.
                                   /s/ Richard G. Stearns__________
                                   UNITED STATES DISTRICT JUDGE




                                     7
